DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on March 03, 2022 has been considered and entered. 
Accordingly, claims 1-9, and 26-41 are pending in this application. Claims 1, and 26 are currently amended; claims 2-9 are original; claims 27-31 are previously presented; claims 32-41 are new; claims 10-25 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 33-37 are objected to because of the following:
A. In claim 33 lines 12-13, “video data” should read “the video data” instead. Claims 34-37 inherit the same deficiency as claim 33 by reason of dependence.
B. Claim 41 recite “while the processor apparatus maintains its sleep mode” in lines 19-20. Examiner suggests spelling out what “its” is referring to for better clarity.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A. memory sense component in claims 1, 26, 40, and 41.
B. logic in claims 1 and 32
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. memory sense component (claims 1, 26, 40, 41): See Fig. 3 reference 318 and page 20 line 29 – page 21 line 1 “The column decoder 318 can selectively sense/drive various ones of the column terminals so as to "read" and/or "write" to the corresponding memory cell that is uniquely identified by the selected row and column (as emphasized in FIG. 3 by the heavier line width and blackened cell element); page 29 line 16 “analog-to-digital (ADC) sense amps”; page 39 lines 26-29 “the column decoder is reconfigured to sense analog signals corresponding to a column of varying conductance cells that are driven by corresponding rows of varying signaling. The column decoder converts an analog signal to a digital value”.
B. logic (claims 1 and 32): See fig. 5A-5C reference 508; page 27 lines 17-25 “the control logic 508 controls operation of the matrix fabric and MMU 510 based on instructions received from the processor 502. In one exemplary embodiment, the control logic 508 can form/destroy conductive filaments of varying conductivity within each of the memory cells of a matrix fabric in accordance with the aforementioned matrix dimensions and/or matrix value coefficients provided by the LUT 506. Additionally, the control logic 508 can configure a corresponding MMU to perform any additional arithmetic and/or logical manipulations of the matrix fabric. Furthermore, the control logic 508 may select one or more digital vectors to drive the matrix fabric, and one or more digital vectors to store the logical outputs of the MMU”; page 29 lines 12-18.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 26-30, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value”. The specification pages 13-15 describes performing multiply-accumulate operations with reference to Figs. 1A and 1B, however, the processor 152 in Fig. 1A and the processor in memory 152 in Fig. 1B is performing the multiply-accumulate operation and not each memory cell of an MMU. Page 21 line 11 to page 22 line 8 describes performing vector-matrix multiplication in an analog crossbar fabric that includes an array of memory cells, however, the analog summation is performed by sensing the column terminals for the analog output. Page 27, lines 16 – 25 discloses the MMU performing any additional arithmetic and/or logical manipulations of the matrix fabric. However, with respect to fig. 3, the MMU 319 comprises an ADC and an ALU while the memory cells/memory array are part of the matrix fabric 321 and not the MMU 319. Page 42 lines 17-26 discloses combining matrices into a single matrix. However, claim 8 as written explicitly recites the accumulation is performed by each memory cell of the MMU. However, none of the portions of the specification cited by applicant discloses each memory cell of the MMU performing the accumulation or that the accumulation is performed by each memory cell. Therefore, it is not apparent from the drawing and the specification how “each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value”. An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V).
Claim 26 recites “wherein at least the conversion of the first analog value and the obtainment of the output result each occur while the processor apparatus is unpowered”. This limitation lack written description support because the specification does not disclose that the conversion of the first analog value and the obtainment of the output result each occur while the processor apparatus is unpowered. Page 12 lines 16-28 discloses turning off system components not in use and transitioning the processor and the into sleep or low power mode. Page 37 lines 10-21 discloses performing matrix operations while the processor is asleep. However, performing matrix operations while the processor is asleep is not similar to performing matrix operations while the processor is unpowered. Claims 38 and 39 recite similar limitations and are rejected for the same reasons. Claims 27-30 and 38-39 inherit the same deficiency as claim 1 by reason of dependence.
Claim 40 recites “while the processor apparatus is unpowered via the power domain associated with the processor apparatus: cause configuration of the plurality of memory elements as a matrix multiplication unit (MMU) based at least on the received one or more instructions, wherein the configuration of the plurality of memory elements as the MMU enables atomic matrix fabric computations independent of matrix dimensions; cause the memory sense component to convert a first analog value associated with a memory element of the MMU into a first digital value based at least on the received one or more instructions; and based at least on the converted first digital value, obtain an output result from the memory sense component”. This limitation lack written description support because the specification does not disclose performing the claimed functions while the processor apparatus is unpowered. Page 12 lines 16-28 discloses turning off system components not in use and transitioning the processor and the into sleep or low power mode. Page 37 lines 10-21 discloses performing matrix operations while the processor is in sleep mode. However, performing matrix operations while the processor is in sleep mode is not similar to performing matrix operations while the processor is unpowered.
 Claim 41 recites “control logic configured to, when operated: cause the computerized memory to enter a sleep mode while the processor apparatus maintains its sleep mode; wherein the output result is maintained in the computerized memory during the sleep mode of the processor and the concurrent sleep mode of the computerized memory”. This limitation lack written description support because the specification does not disclose the computerized memory entering a sleep mode while the processor apparatus maintains its sleep mode and the processor and the computerized memory are concurrently in sleep mode. Page 12 lines 16-28 discloses the non-volatile nature of the matrix fabric enables a processor and memory to transition into sleep/low power modes or to perform other tasks without shuffling data from volatile memory to non-volatile memory and vice versa. Page 37 lines 10-21 discloses performing matrix operations while the processor is in sleep mode until the plurality of instructions have been completed and using the non-volatile nature of ReRAM to hold memory contents while the memory is powered off. However, the specification does not describe the computerized memory entering a sleep mode while the processor apparatus maintains its sleep mode and the processor and the computerized memory are concurrently in sleep mode.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “wherein: the computerized memory comprises resistive random access memory (ReRAM)” in lines 1-2. It is unclear whether this limitation is supposed to be interpreted as adding additional structures to the computerized memory or further limiting the plurality of memory elements. If it is adding more structure, perhaps applicant may want to recite “wherein: the computerized memory further comprises resistive random access memory (ReRAM)”. If it is further limiting the plurality of memory elements, perhaps applicant may want to recite “wherein: the plurality of memory elements comprises resistive random access memory (ReRAM) cells” instead. Claim 39 recites a similar limitation and is rejected for the same reason. For purposes of examination, this limitation is interpreted as “wherein: the computerized memory further comprises resistive random access memory (ReRAM)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US Patent No. 10,430,493 B1) in view of Espig et al. (US-PGPUB 20200210516 A1), hereinafter Espig and Hu et al. (NPL – “Accelerating Discrete Fourier Transforms with Dot-product Engine”), hereinafter Hu.
Regarding claim 1 Kendall teaches a memory device comprising:
an array of memory cells, where each memory cell of the array of memory cells is configured to store a digital value as an analog value in an analog medium (Kendall Fig. 4 and col 8 lines 41-43 array of memory cells – grid of electrode 28 in col A and B; memory cell – electrode 28; “One or more DACs 40 can be used to convert the digital input signals to analog voltages that can be sourced on the electrodes of the grid 28”);
a memory sense component, where the memory sense component is configured to read the analog value of a first memory cell as a first digital value (Kendall Fig. 4, col 9 lines 60-66 and col 10 lines 47-52 memory sense component – ADC 42 and amplifiers 46 in col C and D; “the amplifiers 46 in columns C and D are configured as transimpedance amplifiers capable of sensing current”; “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
logic configured to, when operated (Kendall Fig. 4 logic – controller 48):
capture image data comprising one or more captured color values (Kendall col 8 lines 32-40 “The SVMM engine 22 can receive digital input signals … Digital input signals can include … still photographs, frames of video images”; Note: examiner interprets capturing image data as receiving the image data for the vector-matrix multiplication);
operate the array of memory cells as a matrix multiplication unit (MMU) […] (Kendall Figs. 3-4 and col 7 lines 1-11“the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; col 9 lines 14-28 “Controller 48 can also coordinate other functions of the circuits in the circuit layer 26”; col 4 lines 52-54 “The matrix 20 is partially formed by NVM material 21 whose resistances are controllable by applying an appropriate voltage”);
wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with […] a matrix transformation operand comprising the one or more captured color values (Kendall col 10 lines 3-19; col 8 lines 35-40 the first and second input vectors of digital input signals converted to analog signals includes the still photographs or frames of video images as input signals);
configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance […] the matrix transformation operand (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34” second digital value – digital output); and
based at least on a reading of the matrix transformation operand into the MMU, write a matrix transformation result based on the second digital value (Kendall Fig. 4 and col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”; the result (digital output) is written to the output register).
Further, Kendall teaches that the controller 48 can include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendall teaches that matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, various transforms (e.g., Discrete Fourier Transform), and others (Kendall col 5 lines 60-63). Further, Kendal teaches that the matrix multiplication engine can be implemented as part of a computer system, a graphics processing unit (GPU), a hardware accelerator, a memory interconnect or other devices where matrix operations are used (Kendall col 11 lines 33-38). Further, Kendal teaches that the non-volatile memory (NVM) material includes memristors, phase-change material (PCM), resistive random-access memory (ReRAM) material (Kendal col 3 lines 1-4 and col 5 lines 51-56).
Kendall does not explicitly teach the logic is configured to when operated: receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand, and the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination and the instruction configures the circuitry for the performance of the transform operation (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and configure the controller to receive instructions such as an FFT instruction and configure the operation of the array of memory cells and the memory sense component for the performance of the transform operation based on the received FFT instruction.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having instructions for executing transform algorithms in addition to instructions for matrix multiplication that can be executed in the same hardware is desirable (Espig paragraph [0167]). 
Therefore, the combination of Kendall as modified in view of Espig teaches the logic is configured to when operated: receive a matrix transformation opcode; operate the array of memory cells as a matrix multiplication unit (MMU) based on the matrix transformation opcode; wherein each memory cell of the MMU modifies the analog value in the analog medium in accordance with the matrix transformation opcode and a matrix transformation operand; configure the memory sense component to convert the analog value of the first memory cell into a second digital value in accordance with the matrix transformation opcode and the matrix transformation operand.
Kendall as modified in view of Espig does not teach the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.
However, on the same field of endeavor, Hu discloses a dot-product engine that includes crossbar array for performing Fast Fourier Transform (FFT) algorithms such as Discrete Fourier Transform (DFT) which includes receiving image data comprising one or more colored values and performing transformation the image data to generate a matrix transformation result that includes one or more shifted color values respectively associated with the one or more captured color values (Hu page 4 section IVA-B and Figs. 7-9)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Hu and configure the accelerator of Kendall to produce matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values. Both Kendal and Hu are related to performing transform operations such as DFT within a memory device. Furthermore, Hu discloses that the result of a DFT transform operation generate a matrix transformation result that includes one or more shifted color values respectively associated with the one or more captured color values. Therefore, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable result is a memory device performing a transform operation on image data comprising one or more captured color values and producing a result comprising one or more shifted color values respectively associated with the one or more captured color values. See MPEP 2141.III.A
Therefore, the combination of Kendal as modified in view of Espig and Hu teaches the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values.

Regarding claim 2, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode indicates a size of the MMU (Espig paragraph [0177] “an instruction includes a first field (e.g., operand) that identifies the size of the FFT (e.g., the number of input points”).

Regarding claim 3, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 2 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode corresponds to a frequency domain transform operation (Espig paragraph [0168] “discrete Fourier transform (DFT) operation converts a signal (e.g., input value) from a first (e.g., original) domain (e.g., time or space) to a representation in the frequency domain”; “The optimized version of the algorithm may be referred to as the fast Fourier transform (FFT)”).

Regarding claim 4, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 3 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the frequency domain transform operation spans at least one other MMU (Espig paragraphs [0172] “matrix operations circuit is of a finite size ( e.g., with a fixed number of processing element circuits and/or types of circuitry). Certain embodiments herein allow for the use of matrix operations circuitry (e.g., a multidimensional grid of a matrix operations accelerator circuit) to perform one or more FFT operations by mapping a decomposed portion of a FFT onto one or more circuit blocks of the matrix operations circuitry. Certain embodiments herein allow for FFT operations to be performed even when the non-decomposed FFT includes more points than are supported by the matrix operations circuitry, e.g., by decomposing the FFT to optimally fit (e.g., map) to the matrix operations circuitry). 

Regarding claim 5, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode identifies one or more analog values corresponding to one or more memory cells (Espig paragraph [0178] an instruction includes a first field (e.g., operand) that identifies a first input tile of FFT input data (e.g., a first register or registers that represents a first two-dimensional matrix, a second input tile of twiddle factor input data (e.g., a second register or registers that represents a second two-dimensional matrix)). 

Regarding claim 7, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein each memory cell of the MMU comprises resistive random access memory (ReRAM) cells (Kendall col 3 lines 1-3, col 5 lines 51-53, and claim 13); and 
wherein the each memory cell of the MMU multiplies the analog value in the analog medium in accordance with the matrix transformation opcode and the matrix transformation operand (Kendall Fig. 1 and 4, col 4 lines 32-59, col 6 lines 10-19 and 30-35, col 10 lines 27-45). 	
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig and Hu as applied to claim 5 above, and further in view of Hongxia et al. (NPL – “High Performance Algorithm for Twiddle Factor of Variable-size FFT Processor and Its Implementation”), hereinafter Hongxia.
Regarding claim 6, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 5 as stated above.
	Kendall does not teach wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.
	However, on the same field of endeavor, Hongxia discloses that there are two major methods for realizing twiddle factor multiplication and using a lookup table (LUT) is the traditional method for a multiplier-based FFT (Hongxia Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Hongxia and store the analog values i.e. the twiddle factors that is used for executing FFT instructions in a lookup table data structure as taught by Hongxia such that upon receipt of an FFT instruction, the controller can determine that the location of the input data is on a lookup table based on one of the instruction fields and direct the DACs to set the analog values of the electrode 28 based on the analog values stored on the lookup table.
	The motivation to do so is because storing all the twiddle factors needed in a LUT has obvious advantages of low complexity and short latency (Hongxia Introduction).
	Therefore, Kendall as modified in view of Espig, Hu and Hongxia teaches wherein the one or more analog values corresponding to the one or more memory cells are stored within a look-up-table (LUT) data structure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig and Hu as applied to claims 1 above, and further in view of Guo et al. (US-PGPUB 2017/0192936 A1), hereinafter Guo.
Regarding claim 9, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above.
Kendal does not teach wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).
However, on the same field of endeavor, Guo teaches an apparatus and a method for performing matrix transformation. Further, Guo teaches that the apparatus can be programmed to perform radix2, radix3, radix4, radix5 and radix6 discrete Fourier transform (DFT) calculations (Guo paragraph [0008, 0047, 0058]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Guo and configure memory device of Kendall to receive input values having a radix of two and generate output values having a radix3, radix4, radix5 and radix6 when performing matrix operations such discrete Fourier transform (DFT) as taught by Guo. 
The motivation to do so is to have an FFT architecture that achieves much higher scalability and programmability for all possible mix-radix operations (Guo paragraphs [0006]). 
	Therefore, Kendall as modified in view of Espig, Hu, and Guo teaches wherein the first digital value is characterized by a first radix of two (2); and wherein the second digital value is characterized by a second radix greater than two (2).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig.
Regarding claim 33, Kendall teaches a method to perform matrix transformation operations, comprising:
receiving video data comprising one or more image blocks (Kendall col 8 lines 32-40 “The SVMM engine 22 can receive digital input signals … Digital input signals can include … frames of video images”);
configuring an array of memory cells of a memory into a matrix structure,  (Kendall Figs. 3-4 and col 7 lines 1-11 and col 9 lines 14-28 “the grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication; col 4 lines 52-54 “The matrix 20 is partially formed by NVM material 21 whose resistances are controllable by applying an appropriate voltage”);
configuring a memory sense component  (Kendall col 10 lines 47-52 “the controller 48 can scan through the output nodes and read the first output current (Il) via an amplifier 46 configured as a current-sensing amplifier and use an ADC 42 to convert the output current I1 to a digital output and update the output register 34”); and
based on a reading of a matrix transformation operand into the matrix structure, writing a matrix transformation result from the memory sense component (Kendall Fig. 4 and col 10 lines 47-52 result is written to the output register 34; matrix transformation operand – first vector and second vector of digital input signals converted to analog signals), wherein: 
(i) the matrix transformation operand comprises the one or more image blocks and is configured to modify one or more analog values of the matrix structure (Kendall col 10 lines 3-19; col 8 lines 35-40 the first and second input vectors of digital input signals converted to analog signals includes the frames of video images), 
(ii) the matrix transformation result comprise one or more frequency domain image coefficients (Kendal col 5 lines 60-63 “Matrix multiplication is used in many modern computing tasks, such as artificial intelligence (AI), machine learning, neural network, neural network training, various transforms (e.g., Discrete Fourier Transform), and others”; when a transform (e.g., Discrete Fourier Transform) is performed on the frames of video images, the result would comprise one or more frequency domain image coefficients), and 
(iii) the one or more analog values of the matrix structure accumulate the one or more frequency domain image coefficients from video data over time (Kendall col 4 lines 46-49 “The vector of input voltages is applied on the input voltage lines. The output current at each column is determined by the sum of currents from each intersection of that column with input voltage lines and determined by applying Kirchhoff's current law (KCL) for each intersection”).
Further, Kendall teaches that the controller 48 can include circuitry such as one or more processors for loading and executing software programming instructions (Kendal col 4 lines 8-11 and col 9 lines 26-29). Further, Kendal teaches that the matrix multiplication engine can be implemented as part of a computer system, a graphics processing unit (GPU), a hardware accelerator, a memory interconnect or other devices where matrix operations are used (Kendall col 11 lines 33-38).
Kendall does not explicitly teach receiving a matrix transformation opcode; configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; and configuring a memory sense component based on the matrix transformation opcode.
However, on the same field of endeavor, Espig teaches several instructions for matrix operations including instructions for matrix multiplication operation and fast Fourier transform (FFT) operation. Further, Espig discloses that the FFT instructions include an opcode, an instruction field for the size of the FFT, an instruction field that identifies the input data, and a field that identifies the output data destination and the instruction configures the circuitry for the performance of the transform operation (Espig Fig. 16 and paragraphs [0148-0149 and 0167-0183] where matrix transformation corresponds to matrix operations such as matrix multiplication and fast Fourier transforms). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall using Espig and configure the controller to receive instructions such as an FFT instruction and configure the array of memory cells and memory sense component for the performance of the transform operation based on the receive FFT instruction.
The motivation to do so is to provide a special hardware that can be used for matrix multiplication operations and FFT operations. As stated above, Kendall teaches that matrix multiplications are used in many computing tasks such as various transforms. Therefore, having instructions for executing transform algorithms in addition to instructions for matrix multiplication that can be executed in the same hardware is desirable (Espig paragraph [0167]). 
Therefore, the combination of Kendall as modified in view of Espig teaches receiving a matrix transformation opcode; configuring an array of memory cells of a memory into a matrix structure, based on the matrix transformation opcode; and configuring a memory sense component based on the matrix transformation opcode.
Regarding claim 34, Kendall as modified in view of Espig teaches all the limitations of claim 33 as stated above. Further, Kendall as modified in view of Espig teaches wherein the configuring the array of memory cells comprises connecting a plurality of word lines and a plurality of bit lines corresponding to a row dimension and a column dimension associated with the matrix structure (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-59 and col 10 lines 3-15; plurality of word lines – lines connected to the row driver; plurality of bit lines – lines connected to the column driver; Espig paragraph [0077] “an instruction includes a first field ( e.g., operand) that identifies the size of the FFT (e.g., the number of input points)). The motivation to combine is the same as claim 15.

Regarding claim 35, Kendall as modified in view of Espig teaches all the limitations of claim 16 as stated above. Further, Kendall as modified in view of Espig teaches further comprising determining the row dimension and the column dimension from the matrix transformation opcode (Kendal Fig. 4, col 7 lines 1-11, col 9 lines 55-57 and col 10 lines 3-15; Espig paragraph [0077] “an instruction includes a first field (e.g., operand) that identifies the size of the FFT (e.g., the number of input points)). 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig, as applied to claim 33 above, and further in view Hongxia.
Regarding claim 36, Kendall as modified in view of Espig, teaches all the limitations of claim 33 as stated above. Further, Kendal as modified in view of Espig teaches wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure (Kendall col 7 lines 1-3 “The grid 28, sparsely connected with the mesh 30 forms a sparsely connected matrix of conductances, which can be used for vector-matrix multiplication”; col 4 lines 54-58 “a matrix of parameter values (e.g., matrix of weights in a layer of a neural network) can be constructed in the matrix 20 by adjusting the intersection resistances to match the matrix of parameter values of a desired computation”).
Kendall does not teach wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up table (LUT) data structure.
	However, on the same field of endeavor, Hongxia discloses that there are two major methods for realizing twiddle factor multiplication and using a lookup table (LUT) is the traditional method for a multiplier-based FFT (Hongxia Introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig using Hongxia and store the analog values, i.e. the twiddle factors that is used for executing FFT instructions in a lookup table data structure as taught by Hongxia such that upon receipt of the FFT instruction, the controller can determine that the location of the input data is on a lookup table based on one of the instruction fields and direct the DACs to set the analog values of the electrode 28 based on the analog values stored on the lookup table.
	The motivation to do so is because storing all the twiddle factors needed in a LUT has obvious advantages of low complexity and short latency (Hongxia Introduction).
	Therefore, Kendall as modified in view of Espig and Hongxia teaches wherein the configuring the array of memory cells comprises setting one or more analog values of the matrix structure based on a look-up table (LUT) data structure.

Regarding claim 37, Kendall as modified in view of Espig and Hongxia teaches all the limitations of claim 36 as stated above. Further, Kendall as modified in view of Espig and Hongxia teaches identifying an entry from the LUT data structure based on the matrix transformation opcode (Espig paragraph [0178] discloses that the FFT instruction includes an instruction field that identifies a second input tile of twiddle factor input data).

Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall in view of Espig, and Hu as applied to claim 1 above, and further in view Khaddam-Aljameh et al. (US-PGPUB 2020/0279012 A1), hereinafter Khaddam-Aljameh.
Regarding claim 31, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as stated above. Further, Kendall as modified in view of Espig and Hu teaches wherein the matrix transformation opcode corresponds to a matrix operation (Espig paragraph [0177] the FFT operation instruction is a matrix operation).
Kendall does not explicitly teach wherein the matrix transformation opcode corresponds to a matrix operation comprising both positive and negative coefficients.
However, on the same field of endeavor, Khaddam-Aljameh discloses performing matrix-vector multiplication on a memory device wherein the matrix-vector multiplication comprises both positive and negative values (Khaddam-Aljameh Fig. 8, 10 and paragraphs [0079-0082]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Khaddam-Aljameh and configure the system of Kendall to be able to perform matrix-vector multiplication where the input and/or weights comprises both positive and negative values as taught by Khaddam-Aljameh.
The motivation to do so is because, by introducing negative inputs or negative weights, the matrix multiplication operation becomes more versatile. The result of the multiplication can now be a negative amount (Khaddam-Aljameh paragraph [0056]).
Therefore, the combination of Kendall as modified in view of Espig, Hu and Khaddam-Aljameh teaches wherein the matrix transformation opcode corresponds to a matrix operation comprising both positive and negative coefficients.

Regarding claim 32, Kendall as modified in view of Espig and Hu teaches all the limitations of claim 1 as above. 
Kendall as modified in view of Espig and Hu does not explicitly teach wherein: the matrix transformation opcode causes the non-transitory computer readable medium to operate another array of memory cells as another matrix structure; and the logic is further configured to, when operated: logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure.
However, on the same field of endeavor, Khaddam-Aljameh discloses performing matrix-vector multiplication on a memory device wherein the matrix-vector multiplication comprises both positive and negative values/weights. Furthermore, Khaddam-Aljameh discloses modeling the negative weights in a separate crossbar and subtracting the result from each other (Khaddam-Aljameh paragraphs [0080-0082] where separate crossbar corresponds to operating another array of memory cells as another matrix structure and subtracting the result corresponds to logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Kendall in view of Espig and Hu using Khaddam-Aljameh and configure the system of Kendall to be able to perform matrix-vector multiplication where the input and/or weights comprises both positive and negative values as taught by Khaddam-Aljameh by using two different crossbar array to model the positive weights and negative weights respectively and configuring the control logic to subtract the result of the computation from each array to each other as taught by Khaddam-Aljameh.
The motivation to combine is the same as claim 31.
Therefore, the combination of Kendall as modified in view of Espig, Hu, and Khaddam-Aljameh teaches wherein: the matrix transformation opcode causes the non-transitory computer readable medium to operate another array of memory cells as another matrix structure; and the logic is further configured to, when operated: logically combine the matrix transformation result with another matrix transformation result associated with the another matrix structure.
Response to Arguments
Applicant's arguments filed see remarks pages 1-4, filed 03/03/2022, with respect to the claim interpretation of “memory sense component” under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the claim interpretation of “memory sense component” under 35 U.S.C. 112(f), applicant argued that the claimed “memory sense component” is not a generic placeholder that is simply a substitute for the term "means" but rather a genus and that a google search for “sense component" AND "memory" would have provided multiple results. Moreover, memory sense component(s) are not non-structural terms having no sufficiently definite structure or meaning, such as those set forth in the MPEP and the 2019 ECFCC (namely, the identified non-structural terms "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."). Further, applicant pointed to two different patent publication that describes “sense components”.
Examiner respectfully disagrees. Applicant specifically claimed a “memory sense component” and not a “sense component" or a "memory”. Therefore, the whole claimed terminology was considered. Further, “component for” is identified as a non-structural generic placeholder and the term component is not modified by sufficiently definite structure, material, or acts for achieving the specified function. The lack of results for “memory sense component” on websites such as IEEE and google provides evidence that the term is not known or used in the art and is merely a patent drafting terminology as evidenced by only being used in patent publications.
Applicant's arguments filed see remarks pages 5-7, filed 03/03/2022, with respect to the 35 U.S.C. 112(a) of claim 8 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 112(a) rejection of claim 8, applicant pointed to page 21, lines 11 – 19, page 27, lines 16 – 25, page 42, lines 17 – 20 and lines 23-26,  and detailed discussions of FIGS. IA and IB for written description support for claim 8. Applicant argues that accumulation operations are well known to those of ordinary skill in the art, and accumulation of e.g., two analog values of a memory cell would be readily determined by such artisans, especially in light of the above citations. 
Examiner agrees in part that accumulation operations such as accumulation of two analog values are well known to those of ordinary skill in the art. However, claim 8 as written explicitly recites the accumulation is performed by each memory cell of the MMU. However, none of the portions of the specification cited by applicant adequately discloses how each memory cell of the MMU performs accumulation. At most, page 21 lines 11 – 19 discloses performing matrix multiplication in the analog crossbar fabric. Further, page 21 lines 20-23 discloses that the analog summation is performed by sensing the column terminals and not by each memory cell of the MMU. Page 27, lines 16 – 25 discloses the MMU performing any additional arithmetic and/or logical manipulations of the matrix fabric. However, with respect to fig. 3, the MMU comprises an ADC and an ALU while the memory cells/memory array are part of the matrix fabric 321. Page 42 lines 17-26 merely discloses combining matrices into a single matrix. It is not apparent from the drawing and the specification how “each memory cell of the MMU further accumulates the analog value in the analog medium with a previous analog value” as recited in claim 8.
Applicant’s arguments, see remarks pages 15-16, filed 03/03/2022, with respect to the 35 U.S.C. 103 rejection of claims 26-30 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 26-30 has been withdrawn. However, applicant’s amendment raises 112(a) issues as discussed above.
Applicant’s arguments, see remarks pages 7-10, filed 03/03/2022, with respect to the rejection(s) of claim(s) 1-7, 9, and 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made and newly found prior art.
In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-7, 9, and 31, applicant amended claim 1 to include the features of “capture image data comprising one or more captured color values”, “the matrix transformation operand comprising the one or more captured color values”, and “the matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values”. 
Applicant argued that Kendall, Espig and Wang whether taken individually or in combination appear to be wholly silent with respect to at least a matrix transformation result including one or more shifted color values respectively associated with the one or more captured color values, as recited in Claim 1 as amended herein.
Examiner agrees. However, Hu discloses a dot-product engine that includes crossbar array for performing Fast Fourier Transform (FFT) algorithms such as Discrete Fourier Transform (DFT) which includes receiving image data comprising one or more colored values and performing transformation the image data to generate a matrix transformation result that includes one or more shifted color values respectively associated with the with the one or more captured color values (Hu page 4 section IVA-B and Figs. 7-9). Furthermore, Kendall discloses performing DFT using the matrix multiplication engine of Kendall and takin in as inputs image data. Base at least on the disclosure of Hu, performing DFT on image data would result in a matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values as recited in claim 1 or it would be obvious to combine the teaching of Kendall and Hu and configure the system of Kendall to output matrix transformation result comprising one or more shifted color values respectively associated with the one or more captured color values of the input image data as recited in claim 1.
In response to the 35 U.S.C. 103 rejection of claims 2-7, 9, and 31 applicant relied on claim 1 argument and are persuasive for at least the same reason discussed above. However, upon further consideration, a new ground of rejection is made in view of amendments made to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183